NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         MAY 26 2016

                            FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




YUQIU LIANG,                                     No. 13-72242

              Petitioner,                        Agency No. A099-716-665

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Argued March 11, 2016
                              Submitted May 26, 2016
                                Pasadena, California

Before: PREGERSON, PAEZ, and NGUYEN, Circuit Judges.

      Yuqiu Liang petitions for review of the Board of Immigration Appeals’

(“BIA”) denial of her application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We grant the petition.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Substantial evidence does not support the BIA’s adverse credibility

determination. The BIA relied on seven inconsistencies identified by the

Immigration Judge (“IJ”) in order to find Liang not credible. But each

inconsistency is either unsupported by substantial evidence or is the type of “trivial

inconsistenc[y] that under the total circumstances ha[s] no bearing on a petitioner’s

veracity [and] should not form the basis of an adverse credibility determination.”

Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir. 2010).

      First, Liang’s testimony regarding the closure of her business was not

inconsistent. The BIA’s determination that the police could not have closed

Liang’s business if her license had expired is speculative. Second, any

inconsistency about whether Liang’s business license listed the floor number of her

booth is trivial. Third, Liang’s testimony that she owned a small business was not

inconsistent with the information contained in her household registry. As Liang

explained, her registry reflected an old job because, in China, there is no “formal

procedure” for notifying government authorities about being laid off and small

businesses are never written down “on your house registration.” Fourth, Liang did

not testify inconsistently about the payment she made for her business booth. The

BIA failed to sufficiently address Liang’s testimony that the Chinese government

refused to provide her a receipt for her payment but nonetheless provided a note


                                           2
documenting her ownership. Further, Liang testified that she moved the note from

one location to another; she never claimed it was in two places at once. Fifth, any

inconsistency related to Liang’s age is trivial. Sixth, the minor inconsistency

between the number on Liang’s identification card and the one on her household

registry is similarly trivial. Seventh, and finally, substantial evidence does not

support finding an inconsistency in Liang’s testimony about her fear of the local

police. Specifically, the BIA failed to sufficiently address the fact that passports

are issued by a “separate . . . work unit[],” which supports Liang’s fear that the

police would prevent her from relocating if she returned even though they allowed

her to obtain a passport.

      In sum, none of the BIA’s seven inconsistencies supports its adverse

credibility ruling. Because the BIA based its denial of Liang’s application for

asylum, withholding of removal, and CAT relief on the adverse credibility finding,

all three claims must be remanded to the BIA.

      Petition GRANTED.




                                           3